EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sabine Ward on January 7, 2022.
The application has been amended as follows: 
Claim 5, ln. 3: “the housing” is changed to –a housing--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Kendrick (U.S. Pat. No. 9,226,680) was found to be pertinent to the claimed invention. Kendrick does not disclose, teach, or suggest a system comprising one or more electrodes and an electrode connector as claimed. Kendrick does not disclose a cable comprising in part, “a first one of the clamp arms comprising a post sized and shaped to fit within the bore of the hollow-post portion of the respective electrode, and a second one of the clamp arms comprising, at an inner surface thereof, an electrically conductive contact surface complementary in shape to a portion of an exterior surface of the hollow-post portion…” as required in independent claim 1. 
Other prior arts teaches providing a post in a clamping arm. However, none of the post of the references are sized and shaped to fit within a bore of a hollow-post portion of an electrode and engaged with the electrode as claimed (Aicher et al., U.S. Pat. No. 4,550,961, post 60 in Fig. 
As such, independent claim 1 is allowable and claims 2-8 are allowable as being dependent on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on January 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,170,846 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/7/2022